Citation Nr: 0826132	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from June 1961 to February 
1982.  He died in July 2004; the appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision in which the RO denied 
service connection for the cause of the veteran's death.  The 
veteran filed a notice of disagreement (NOD) in June 2005, 
and the RO issued a statement of the case (SOC) in October 
2005.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in December 
2005.  The RO issued a supplemental SOC (SSOC) in July 2006.

In March 2006, the appellant testified during a hearing 
before a decision review officer (DRO) at the RO; a 
transcript of that hearing is of record.  In January 2007, 
the appellant and her son testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.

In September 2007, the Board remanded this matter to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for additional development.  After accomplishing further 
action, the AMC continued the denials of the claim (as 
reflected in an April 2008 SSOC), and returned this matter to 
the Board for further appellate consideration..





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's death certificate lists the immediate cause 
of death as severe interstitial pulmonary fibrosis.

3.  At the time of the veteran's death in July 2004, service 
connection was in effect for a chronic dermatological 
disorder of the groin, axilla, thoracic area, back, 
extremities, and face (rated as 30 percent disabling) and for 
bilateral tinea pedis (rated as noncompensable).

4.  The appellant does not contend, and the record does not 
suggest, that either disability for which service connection 
was in effect during the veteran's lifetime caused or 
contributed substantially or materially to cause the 
veteran's death from chronic interstitial pulmonary fibrosis.

5.  Even assuming that the veteran was exposed to asbestos 
during, and not prior to or after service, the only competent 
and probative medical opinion on the question of a 
relationship between the interstitial pulmonary fibrosis that 
caused the veteran's death and any asbestos exposure in 
service weighs against the claim.

6.  The only competent and probative medical opinion on the 
question of whether the interstitial pulmonary fibrosis that 
caused the veteran's death is related to the veteran's 
herbicide and/or chemical exposure in service, or is 
otherwise related to service, weighs against the claim.

7.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to a claim for DIC benefits, to include for service 
connection for the cause of the veteran's death, VA's notice 
requirements include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating October 2007 letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The October 2007 letter also included a specific request that 
the veteran furnish pertinent evidence in her possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The October 2007 letter also 
informed the veteran how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations.  

After issuance of the above-described notice, and opportunity 
for the veteran to respond, the April 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of this substantially complete 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

As regards the Hupp requirements, the Board notes the October 
2007 letter did not list the disabilities for which the 
veteran had been granted service connection during his 
lifetime, and did not clearly explain the evidence and 
information needed to substantiate a DIC claim based on a 
previously service-connected condition or a condition not yet 
service-connected.  However, oral and written argument-from 
the appellant, and provided on her behalf-clearly indicate 
an awareness of these requirements; indeed, her primary 
contention is that the interstitial pulmonary fibrosis that 
caused the veteran's death was the result of asbestos 
exposure during service.  The appellant has thus demonstrated 
an awareness of what is needed to substantiate her claim for 
service connection for the cause of the veteran's death.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA outpatient treatment 
(VAOPT) records, and a VA opinion as to the etiology of the 
veteran's death.  Also of record and considered in connection 
with the appeal are the transcripts of the veteran's RO and 
Board hearings as well as various written statements provided 
by the appellant, and by her family members and 
representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.312 (2007).  Service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).  To be 
considered a contributory cause of death, it must be shown 
that service-connected disability contributed substantially 
or materially; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  38 C.F.R. § 3.312(c)(1) (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.

The veteran died in July 2004.  His death certificate lists 
the cause of death as severe interstitial pulmonary fibrosis.  

During the veteran's lifetime, service connection was 
established for a chronic dermatological disorder of the 
groin, axilla, thoracic area, back, extremities, and face 
(rated as 30 percent disabling) and for bilateral tinea pedis 
(rated as noncompensable).  However, as indicated above, the 
appellant does not contend, and the record does not suggest, 
that either disability for which service connection had been 
granted caused or contributed substantially or materially to 
the veteran's death.  Rather, the appellant has consistently 
maintained that the veteran's death from interstitial 
pulmonary fibrosis was due to his exposure to asbestos during 
service.

The appellant has noted the likelihood that the veteran was 
exposed to asbestos during his sixteen years of service as a 
jet mechanic, as well as the long latency period between 
exposure to asbestos and the manifestation of asbestos-
related disease, to include interstitial pulmonary fibrosis.  
Thus, she claims that, notwithstanding the many years between 
service and diagnosis of a lung disability, the interstitial 
pulmonary fibrosis that caused the veteran's death was 
related to his in-service asbestos exposure.

With regard to claims for service connection for disabilities 
claimed as due to asbestos exposure, VA's Adjudication Manual 
and Manual Rewrite, along with a VA circular on asbestos-
related diseases, provide that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
lengthy latency period between exposure to asbestos fiber 
masses and the development of diseases including asbestosis, 
as well as the exposure information pertinent to the veteran.  
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos- Related 
Diseases (May 11, 1988); Adjudication Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part 
IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 
29, 2006).  See also VAOPGCPREC 4-00 (April 13, 2000).  

In this case, the appellant has persuasively argued that the 
veteran's sixteen years as a jet mechanic, as reflected in 
his DD Form 214 and service personnel records, indicate that 
he was likely exposed to asbestos.  The Manual Rewrite 
indicates that a major occupation involving exposure to 
asbestos include the servicing of friction products, such as 
clutch facings and brake linings, and it appears likely that 
a jet mechanic would service friction products.  See M21-1MR, 
Part IV.ii.2.C.9.f.  The Board therefore assumes that the 
veteran was exposed to asbestos during service.  The 
appellant also testified that the veteran's post-service 
career was a post office letter carrier, and that he was 
therefore not exposed to asbestos after service.  See Board 
hearing transcript, pp. 12-13.  Moreover, according to the 
appellant, the veteran entered service after one year of 
college immediately following high school, and therefore was 
not exposed to asbestos prior to service.  The evidence does 
not conflict with the appellant's statements in this regard, 
and the Board therefore finds her statements that the veteran 
was not exposed to asbestos prior to or after service to be 
credible.

However, even assuming that the veteran was exposed to 
asbestos during, and not before or after, service, the Board 
still must make a determination as to the relationship 
between asbestos exposure and the interstitial pulmonary 
fibrosis that caused his death.  The only medical opinion on 
this question weighs against the claim.  In May 2006, a VA 
pulmonary physician reviewed the claims file and noted the 
veteran's contention that he was exposed to asbestos.  He 
noted that chest X-rays from 1994 and later indicated diffuse 
abnormalities on serial chest X-ray, resulting in a March 
2001 wedge biopsy of the right upper lobe and subsequent 
diagnosis of idiopathic pulmonary fibrosis.  According to the 
VA physician, it is significant that no asbestos fibers were 
reported in the lung biopsy.  He noted that idiopathic 
pulmonary fibrosis is a chronic progressive fibrotic lung 
disease of unknown cause and that, even though exposure to 
asbestos can cause lung fibrosis after a long latency, the 
fact that there was no evidence for asbestos related lung 
fibrosis in the lung biopsy specimen warranted the conclusion 
that the veteran's death from pulmonary fibrosis was not 
likely due to asbestos exposure.

As the May 2006 VA physician reviewed the claims file and 
explained the reasons for his conclusions in light of an 
accurate characterization of the pertinent evidence, his 
opinion is entitled to substantial weight.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing 
the probative value of a medical opinion include the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Cf. Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits).  Moreover, there is no contrary medical opinion in 
the evidence of record.  Although the VAOPT notes contain 
multiple diagnoses of idiopathic pulmonary fibrosis and 
interstitial pulmonary fibrosis, those who diagnosed this 
disability either did not opine as to the etiology of this 
disease or indicated that the etiology was unknown.  For 
example, a March 2001 VAOPT note contains a diagnosis of 
"interstitial fibrosis, unknown etiology," and an April 
2001 VAOPT note indicated, "newly diagnosed interstitial 
pneumonitis of unclear etiology."  Significantly, neither 
the appellant, her family, nor her representative has 
identified or alluded to a contrary medical opinion or 
evidence, as opposed to general medical information on 
asbestosis to which they referred but did not submit.

The Board notes that, in the attachment to her substantive 
appeal, the appellant and her family referred to the 
veteran's presumed exposure to Agent Orange (due to his 
service in Vietnam) as well as to other toxic chemicals 
during service.  To the extent that the appellant is 
asserting that the veteran's death was related to such 
exposure, the objective evidence simply does not support this 
theory.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 
57589 (1996).

As noted, the cause of the veteran's death was interstitial 
pulmonary fibrosis, which is not one of the diseases for 
which VA has determined is associated with exposure to 
herbicides, and the veteran's service medical records are 
negative for findings of any such disability.  Hence, 
presumptive service connection for the cause of death, based 
on the veteran's presumed Agent Orange exposure, is not 
warranted.

The Board notes that, notwithstanding the presumptive 
provisions, service connection for claimed residuals of 
exposure to AO also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162- 
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.

Here, however, the May 2006 VA physician, noting the 
veteran's claimed herbicide and chemical exposure during 
service, wrote that idiopathic pulmonary fibrosis has not 
been reported in association with such exposure, and that the 
long latency period between termination of such exposure and 
the onset of pulmonary symptoms also weighs against those 
agents being responsible for the veteran's lung disease.  In 
addition, the VA physician noted that the tonsillitis, 
pharyngitis, and bronchitis/pneumonia that were diagnosed 
during the veteran's service would not result in idiopathic 
pulmonary fibrosis.  Thus, the only competent and probative 
medical opinion on the question of whether the interstitial 
pulmonary fibrosis that caused the veteran's death is related 
to the veteran's herbicide and/or chemical exposure in 
service, or is otherwise related to service, weighs against 
the claim, and neither the appellant, her family, nor her 
representative has identified or alluded to a contrary 
medical opinion or evidence.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered oral and written assertions 
advanced by the appellant, as well as those advanced by her 
son, other family member and representative, on her behalf.  
Such includes argument that interstitial pulmonary fibrosis 
is identical to asbestosis, that asbestosis results only from 
exposure to asbestos, and that the veteran was exposed to 
asbestos during, and not prior to, or after, service.  
However, to the extent that argument and/or supporting 
statements are offered in an attempt to establish a medical 
nexus between the veteran's death and service-the very 
matter on which this claim turns-such evidence must fail.  
Medical matters, to include the question of medical etiology, 
or relationship, are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Here, none of the individuals noted above is shown 
to have the appropriate medical training and expertise to 
render a probative (persuasive) opinion on a medical matter.   
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  

As a final point, the Board notes that no general medical 
literature pertinent to the claim on appeal has been 
submitted, although such  materials were referenced during 
hearing e testimony and in written statement.  In any event, 
however, the Board points out that such evidence  would only 
be relevant to supporting a general relationship between 
asbestosis and asbestos exposure, and would not be probative 
in establishing that this veteran's presumed in-service 
asbestos exposure caused the interstitial pulmonary fibrosis 
that resulted in this veteran's death.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


